 


110 HR 18 IH: To provide for the issuance of a commemorative postage stamp in honor of Rosa Parks.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 18 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Rush (for himself, Mr. Upton, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To provide for the issuance of a commemorative postage stamp in honor of Rosa Parks. 
 
 
1.Rosa Parks commemorative postage stamp 
(a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of Rosa Parks. 
(b)Denomination; designsThe commemorative postage stamp issued under this Act shall be issued in the denomination used for first class mail up to one ounce in weight and shall bear such designs as the Postmaster General shall determine. 
(c)Issuance periodThe commemorative postage stamp issued under this Act shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.  
 
